Citation Nr: 0840929	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-34 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for cirrhosis of the 
liver, to include as secondary to hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to April 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for hepatitis C and 
cirrhosis of the liver, to include as secondary to hepatitis 
C.  The veteran testified before the Board in August 2006.  
The Board remanded these claims for additional development in 
June 2007.  


FINDINGS OF FACT

1.  The veteran's hepatitis C first manifested many years 
after his separation from service and is unrelated to his 
service or to any incident therein.

2.  The veteran's cirrhosis of the liver first manifested 
many years after his separation from service and is unrelated 
to his service or to any incident therein.


CONCLUSIONS OF LAW

1.  The veteran's hepatitis C was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).  

2.  The veteran's cirrhosis of the liver was not incurred in 
or aggravated by his active service, and is not proximately 
due to a service-connected disability.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
including cirrhosis of the liver, will be rebuttably presumed 
if they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based upon aggravation.  38 C.F.R. § 
3.310 (2008).  Compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309 (1993). 

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. §§ 3.303, 3.310 (2008). 

The veteran's service medical records are negative for any 
diagnoses of or treatment for hepatitis C.  The veteran was 
also treated for alcohol abuse in January 1976, November 
1976, and January 1977, but there are no further service 
medical records demonstrating complaints or abnormalities of 
the liver.  On separation examination in April 1977, the 
veteran made no complaints about his liver.  The examiner 
noted that the veteran had been treated for infectious 
hepatitis in 1976, but his liver was found to have no 
abnormalities.  Since the veteran's liver was found to be 
within normal limits on separation and there were no recorded 
complaints of hepatitis C or cirrhosis during a three-year 
period of service, the Board finds that a chronic disorder of 
the liver (including hepatitis C and cirrhosis) did not 
manifest during service.  38 C.F.R. § 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claims for service connection.  
38 C.F.R. § 3.303(b).  The first post-service evidence of 
hepatitis C is a September 1999 VA medical report where the 
veteran was diagnosed with hepatitis C.  Post-service VA 
medical records dated from May 2000 to March 2008 show that 
the veteran received intermittent treatment for end stage 
liver disease and hepatitis C due to toxoplasmosis.  The 
veteran could not recall any information for the September 
2004 hepatitis C questionnaire, but post-service VA medical 
records reflect a long history of intravenous drug use, which 
is a risk factor for hepatitis C.  At no time did any 
treating provider relate the veteran's hepatitis C to his 
period of service.  The veteran's testimony before the Board 
at an August 2006 travel board hearing revealed that he was 
diagnosed with hepatitis C in service and that his first 
post-service diagnosis of hepatitis C was in 1998.  He 
testified that he was told in service that he had contracted 
hepatitis due to unclean living conditions.  He reported that 
the whites of his eyes were yellow during service.  

The veteran received post-service treatment for alcohol abuse 
from May 1979 to June 1979 and from January 1988 to February 
1988.  In June 2002, the veteran reported that he had 
cirrhosis of the liver, but the first post-service evidence 
of a diagnosis of cirrhosis of the liver is in an August 2002 
VA medical report.  Post-service VA medical records dated 
from September 2002 to March 2008 show that the veteran 
received intermittent treatment for cirrhosis of the liver 
secondary to prior drug and alcohol abuse and hepatitis C.  
At no time did any treating provider relate the veteran's 
cirrhosis of the liver to his period of service.  The 
veteran's testimony before the Board at an August 2006 travel 
board hearing revealed that he was diagnosed with cirrhosis 
of the liver in 1998.  He reported that he had been treated 
for alcohol abuse during service and in 1993.  

The evidence reflects that the veteran was not diagnosed with 
hepatitis C until September 1999, approximately 22 years 
after his separation from service.  The evidence also shows 
that the veteran was not diagnosed with cirrhosis until 
August 2002, approximately 25 years after his separation from 
service.  In view of the lengthy period without treatment or 
complaints of such conditions, there is no evidence of a 
continuity of treatment, which weighs heavily against the 
claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  As there is no evidence of cirrhosis of the liver 
within one year after the veteran's separation from service, 
he is not entitled to service connection for his cirrhosis of 
the liver on a presumptive basis.  Additionally, as hepatitis 
C is not a disability subject to presumptive service 
connection, the veteran is not entitled to service connection 
for his hepatitis C on a presumptive basis.   

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there was no evidence of hepatitis C or cirrhosis 
of the liver in service.  As there is no evidence of chronic 
hepatitis C or cirrhosis of the liver during the veteran's 
service, the Board finds that a VA opinion as to whether his 
currently diagnosed hepatitis C and cirrhosis of the liver 
disabilities are related to his active service is not 
required in this case.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  There is no competent, probative evidence 
establishing a medical nexus between military service and the 
veteran's hepatitis C or cirrhosis of the liver disabilities.  
In fact, the post-service evidence indicates that the 
veteran's hepatitis C is due to toxoplasmosis and his 
cirrhosis is secondary to prior drug and alcohol abuse.  
Thus, service connection for hepatitis C and cirrhosis of the 
liver is not warranted on a direct basis.  Boyer v. West, 210 
F.3d 1351 (Fed. Cir. 2000).  

Service connection for cirrhosis of the liver is also not 
warranted on a secondary basis, as there is no competent, 
probative evidence establishing a medical nexus between the 
veteran's cirrhosis of the liver and any service-connected 
disability.  There is no competent evidence which suggests 
that the veteran's cirrhosis of the liver has been aggravated 
by a service-connected disability.  The veteran has contended 
that he is entitled to service connection for his cirrhosis 
of the liver secondary to his hepatitis C.  Entitlement to 
secondary service connection, however, presupposes the 
existence of an established service-connected disability.  In 
this case, although VA medical records show that the veteran 
has cirrhosis of the liver secondary to prior drug and 
alcohol abuse and hepatitis C, the veteran is not service-
connected for hepatitis C.  There is no competent evidence of 
record showing that the veteran's cirrhosis of the liver is 
proximately due to or the result of any service-connected 
disability.  Thus, there can be no secondary service 
connection for any condition allegedly due to the hepatitis C 
with which he has been diagnosed.  Accordingly, service 
connection for the veteran's cirrhosis of the liver is not 
warranted on a secondary basis either. 

The Board has considered the veteran's assertions that his 
hepatitis C and cirrhosis of the liver are related to his 
period of active service.  However, as a layperson, he is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124, 127 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  However, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  

In sum, the weight of the credible evidence demonstrates that 
the veteran's hepatitis C and cirrhosis of the liver first 
manifested many years after service and are not related to 
the veteran's active service, to any incident therein, or to 
any service-connected disability.  As the preponderance of 
the evidence is against the veteran's claims for service 
connection for his hepatitis C and cirrhosis of the liver, 
the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2004, September 
2004, and March 2006; a rating decision in November 2004; and 
a statement of the case in August 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2008 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained medical examinations in 
relation to these claims because there is no competent 
evidence that the veteran's hepatitis C and cirrhosis of the 
liver are the result of any event, injury, or disease in 
service.  See 38 C.F.R. § 3.159(c)(4) (2008).  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.
     





ORDER

Service connection for hepatitis C is denied.  

Service connection for cirrhosis of the liver, to include as 
secondary to hepatitis C, is denied.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


